Judge Mills
delivered the opinion.
This is an attachment issued by a justice o*" the peace, and returned to the circuit court under the act of assembly allowing such exporte proceedings.
We have not thought it necessary to notice the errors assigned in detail. Suffice it to say, that the bond returned contains a far less penalty than the debt demanded and re covered by the attachment. This, according to former decisions of this court, and the express provisions of the act of assembly, must be held fatai.
The judgment of the court below roust therefore be reversed with costs, and the cause remanded, with directions to quash the attachment with costs.